Citation Nr: 1445214	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  10-01 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, claimed as irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to August 1973 and active service from May 1997 to January 1998.  The Veteran also served in the Massachusetts Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In June 2011, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2011, the Board remanded the issue of entitlement to service connection for a gastrointestinal disability, claimed as irritable bowel syndrome, for additional development.  In part, the Board requested that the Veteran be scheduled for a VA examination.  VA letters dated in September 2011 and November 2011 were sent to the Veteran's address of record and requested that the Veteran complete and submit release forms to VA for any relevant private medical treatment.  A Compensation and Pension Exam Inquiry document shows a different address listed as the Veteran's current address (a P.O. Box address).  The document indicates that a request for a VA examination was initiated on November 25, 2011 and was scheduled for December 5, 2011.  It was noted that the Veteran failed to report for the scheduled VA examination.  An August 2012 VA letter was sent to the Veteran's address of record at that time (not the P.O. Box address) and notified him that the Providence VA medical facility was re-scheduling him for a VA examination.  The letter advised the Veteran that the facility would contact him regarding the date, time, and place of the examination.  The claims file also contains what appears to be a copy of a letter to the Veteran from the Providence VA Medical Center (VAMC) regarding his scheduled VA examination for August 24, 2012.  A handwritten note indicated that the letter was "sent to provided address."  The letter was sent to the P.O. Box address.  The claims file also contains a copy of a letter dated August 24, 2012 that was sent to the Veteran from the Providence VAMC.  The letter stated that the Veteran failed to show for a scheduled VA examination on August 24, 2012.  Again, the letter was sent to the P.O. Box address.  In response to the Supplemental Statement of the Case wherein it was noted that the Veteran failed to report for his scheduled VA examinations, the Veteran responded that he was unaware of the scheduled VA examinations and did not receive any notification.  In addition, he provided an updated address in correspondence dated December 2012.  The Veteran's representative requests that the issue on appeal be remanded because the Veteran demonstrated good cause for failing to report for his VA examinations.  See 38 C.F.R. § 3.655 (2013).  

The Board agrees.  There is a discrepancy between the addresses of record.  Additionally, letters from the Providence VAMC appear to have been sent to a P.O. Box address as opposed to the Veteran's address listed on other VA correspondence and on his Compensation and Pension Award dated in September 2011.  Good cause for failure to report for examination has been demonstrated, and a remand is required to schedule the Veteran for a VA examination.

In the September 2011 remand, the Board requested that the Veteran submit a completed release form for identified private medical treatment records from Dr. Nicole McDonald and Dr. Sandfort.  The Veteran submitted a release form, but did not provide addresses for the aforementioned physicians.  Nonetheless, the addresses were found and private medical treatment records from Dr. Nicole McDonald were received and associated with the claims file.  There were two attempts made to locate records from Dr. Sandfort; however, there was no response received from Dr. Sandfort.  Given that the issue is being remanded for additional development, the Veteran should be notified of the fact that there has not yet been a response from Dr. Sanfort, and he should be provided an opportunity to submit any records he may have in his possession.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that there was no response from Dr. Michael Sandfort at the address of 1020 President Avenue, Suite 3002, Fall River, MA 02720.  The Veteran should be advised to complete a new release form if the above address is inaccurate or submit his own copies of the records to VA.  

2.  Schedule the Veteran for a VA medical examination with respect to his claim of entitlement to service connection for a gastrointestinal disability, claimed as irritable bowel syndrome.  Ensure that notification of the scheduled VA examination is sent to the most recent address of record, as shown in the December 2012 correspondence from the Veteran.  

The claims file must be made available to the VA examiner for review and the VA examiner must indicate that such a review was completed.  Any indicated tests and studies must be completed.  Following a review of the claims file and examination of the Veteran, the examiner is asked to respond to the following:  

a.  Provide a detailed review of the Veteran's history and current complaints pertaining to his gastrointestinal disability.  

b.  Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or more) that any gastrointestinal disability is related to the Veteran's periods of service.  

The examiner is asked to provide an explanation of his or her reasoning in support of any opinion rendered.  In doing so, the examiner is asked to acknowledge and discuss the Veteran's report that his stomach problems first manifested shortly after his separation from his second period of active service in January 1998.  The examiner should discuss evidence contained in the Veteran's service treatment records and any other pertinent medical evidence.  

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  After a period of time is allowed for response, return the case to the Board for review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



